Fourth Court of Appeals
                                            San Antonio, Texas

                                                   JUDGMENT
                                                No. 04-14-00383-CR

                                                     Sean LEBO,
                                                      Appellant

                                                           v.

                                               The STATE of Texas,
                                                     Appellee

                        From the County Court at Law No. 14, Bexar County, Texas
                                         Trial Court No. 413956
                                Honorable Bill C. White, Judge Presiding 1

       BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

           SIGNED August 26, 2015.


                                                             _____________________________
                                                             Rebeca C. Martinez, Justice




1
    Senior District Judge Phil Chavarria presided over the guilt/innocence and punishment phases of trial.